18-3018
      United States v. Bonds


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit, held
      at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
      York, on the 6th day of December, two thousand nineteen.

      PRESENT:
                         ROBERT A. KATZMANN,
                              Chief Judge,
                         GUIDO CALABRESI,
                         RAYMOND J. LOHIER, JR.,
                              Circuit Judges.


      UNITED STATES OF AMERICA,

                                Appellee,

                         v.                                            No. 18-3018

      JASON BONDS,

                                Defendant-Appellant.


       For Defendant-Appellant Jason Bonds:            Steven L. Barth, Barclay T. Johnson, Assistant
                                                       Federal Public Defenders, for Michael L.
                                                       Desautels, Federal Public Defender, District of
                                                       Vermont, Burlington, Vermont.

       For Appellee the United States of America:      Barbara A. Masterson, Gregory L. Waples,
                                                       Assistant United States Attorneys, for Christina E.
                                                       Nolan, United States Attorney for the District of
                                                       Vermont, Burlington, Vermont.
        Appeal from a judgment of the United States District Court for the District of Vermont

(Sessions, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Defendant-Appellant Jason Bonds appeals his October 2, 2018 sentence upon conviction

after his plea of guilty to one count of possession of child pornography in violation of 18 U.S.C.

§ 2252(a)(4)(B). The district court sentenced Bonds to 45 months of imprisonment, to be followed

by a five-year term of supervised release. Bonds challenges only one aspect of that sentence: a

special condition of supervised release requiring that he submit to polygraph examinations at the

direction of a probation officer. Because any refusal to do so could result in a revocation of

supervised release and a return to prison, Bonds argues that the polygraph requirement violates his

Fifth Amendment right against self-incrimination.

        Bonds states that he has filed this appeal to preserve the issue for further review; citing our

decisions in United States v. Johnson, 446 F.3d 272 (2d Cir. 2006), and United States v. Boles, 914
F.3d 95 (2d Cir. 2019), he concedes that binding circuit precedent forecloses his challenge. We

agree. In the absence of any intervening Supreme Court decisions casting doubt on our prior

rulings, see Doscher v. Sea Port Grp. Secs., LLC, 832 F.3d 372, 378 (2d Cir. 2016), we are bound

to apply Boles and the cases preceding it, even over the objection that they were “wrongly

decided,” Kremer v. Chemical Constr. Corp., 623 F.2d 786, 788 (2d Cir. 1980). Bonds raises such

an objection, but concedes that Boles controls our decision nonetheless. As we find no other basis

for reversal, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2